DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions; Status of Application
Applicant’s election without traverse of Group I (Claim 1) in the reply filed on 9/29/2022 is acknowledged.
Claims 2-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2022.
Claim(s) 1-13 is/are pending.
Claim(s) 2-13 is/are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
8/17/2021
3/12/2019
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/173215 to Schwab, et al. (C07C 25/18; 11-2015).

With respect to Claim 1, this claim requires “[a] graphene nanoribbon precursor having a structure that is indicated by a following chemical formula (1), 

    PNG
    media_image1.png
    325
    347
    media_image1.png
    Greyscale
”

Schwab teaches the following:

    PNG
    media_image2.png
    187
    195
    media_image2.png
    Greyscale

(Schwab 2: 15-30, “general formula (I)”). The basic ortho-terphenyl group/structure of Claim 1 is taught. The individual functional groups are addressed below. 
Claim 1 further requires “in the above chemical formula (1), n1 is an integer that is greater than or equal to 1 and less than or equal to 6.” In the structure of Schwab, n = 1. (Schwab 2: 15-30, “general formula (I)”).
Claim 1 further requires “X, Y, and Z are F, Cl, Br, I, H, OH, SH, SO2H, SO3H, SO2NH2, PO3H2, NO, NO2, NH2, CH3, CHO, COCH3, COOH, CONH2, COCl, CN, CF3, CCl3, CBr3, or CI3.” 
In Schwab, X as claimed is represented by “X” and “Y”. (Schwab 2: 15-30, “general formula (I)”). Schwab teaches that X and Y can be at least F, Cl, Br, and I. (Schwab 2: 26-27). 
In Schwab, Y as claimed is hydrogen. (Schwab 2: 15-30, “general formula (I)”). 
In Schwab, Z as claimed is represented by hydrogen and R1, R2, R3, and R4. (Schwab 2: 15-30, “general formula (I)”). R1, R2, R3, and R4 in Schwab can be at least hydrogen. (Schwab 2: 22). 
Claim 1 further requires “when desorption temperatures of X, Y and Z from carbon atoms constituting six-membered rings are respectively TX, TY, and TZ, a relationship of TX<TY≤TZ is satisfied.” The Office does not have the capability to synthesize the compound of Schwab and carry out “desorption temperature” experiments. However, because the same ortho-terphenyl structure with the claimed functional groups is taught, it is expected that the desorption temperature relationship is taught. This is the rationale to show inherency. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).” The rejection under 35 USC 102/103 is based on the practice set forth in MPEP 2112 III, which is incorporated herein by reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736